DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.

Claim Rejections- 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 1 recites “a computer processor configured to generate."  However, the specification does not provide details on what the limitation, "generate", comprises.   While the specification states (in paragraph 43) that “processor 107 may be any type of general purpose processor configured to define a credit default swap futures contract”, it does not explain how the credit default swap futures contract is generated.  Similarly, Fig. 9 of the Drawings shows the configuration for carrying out the described process; it does not explain how such 
Claim 11 is rejected as the same basis as it recites similar language, "a computer processor configured to generate a credit default swap".
Claim 21 is similarly rejected as the same basis as it recites similar language, "generating, by the processor, a credit default swap”.
Claims 2-3, 5-10, 12-13, 15-20, 22-23, and 25-29 are rejected by virtue of dependency on a rejected based claim. 
Not in the Specification
Claims 1 and 11 recite “a clocking device coupled with the computer processor and configured to determine a passage of time”. The term, “a clocking device”, only appears in the claims portion of Applicant's disclosure. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 2-3, 5-10, 12-13, and 15-20 are rejected by virtue of dependency on a rejected based claim. 


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 11 limitations “a match engine configured to automatically execute…”, “an exchange … configured to guarantee …”, “a hardware market interface configured to receive… a first request …” have been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional language “execute”, “guarantee”, and “receive”, without reciting sufficient structure to achieve the 
Since the claim limitation(s) invokes pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 11 and their dependent claims are to be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. As such, the claims are rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Hybrid Claim (Katz)
Claims 1 and 11 recite “a match engine configured to automatically execute a trade between two market participants, wherein as a result of the executed trade, one of the two market participants assumes a long position in an instrument and the other of the two market participants assumes a short position in the instrument”. The claim is directed to a system comprising “a match engine”. The language, “one of the two market participants assumes a long position in an instrument and the other of the two market participants assumes a short position” describes an act performed by the “market participants” that are not part of the claimed structure. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the actions being performed by the actor. (MPEP 2173.05 (p) II, In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)) 53. 
Claims 1 and 11 also recite “a match engine configured to automatically execute a trade between two market participants, wherein as a result of the executed trade, one of the two market participants assumes a long position in an instrument and the other of the two market participants assumes a short position in the instrument”. The claim is directed to a system comprising “a match engine”. The language, “one of the two market participants assumes a long position in an instrument and the other of the two market participants assumes a short position” describes an act performed by the “market participants” that are not part of the claimed structure. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the actions being performed by the actor. (MPEP 2173.05 (p) II, In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)) 53. 
Claims 2-3, 5-13, and 15-20 are rejected by virtue of dependency on a rejected based claim. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-13, 15-23, 25-29 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system 
First, the examiner will address the changes the applicant made to the claims and how the changes related to the 35 U.S.C. 101 analysis.  The amended language contains one general change – that the participant identities are not revealed to each other; thus, they are unknown to each other. These changes do not affect the 35 USC 101 abstract idea determination as this is adding another business step.  The technical elements are the same as before and used in the carrying out an abstract idea as before.   The examiner will discuss below the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer”.
Claim 1 recites a method of creating business contract to mimic actual investments and adding an insurance policy when asked by customers, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 11 and 21 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but a match engine”, “an exchange”, “a hardware market interface”, “a contract generator”, “a computer processor”, “a clocking device”, and “a communication interface”, for receiving orders from buyers and sellers of credit protection, matching them, providing contracts for them, providing insurance protection, collecting and paying money as contracted, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Independent claim 21 introduces the additional elements of “a processor”, “a first market participant terminal”, and “a second market participant terminal”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 10 introduces the additional element of “a clearinghouse”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 3, 5-9, 12-13, 15-20, 22-23, 25-29 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-3, 5-13, 15-23, 25-29 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Response to Arguments
Applicant's arguments filed 1/5/21 regarding 35 U.S.C. § 101 rejections have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the new elements of the additional element of nondisclosure step to enforce traders anonymity, added to the existing complex procedural steps already disclosed by the claims.  
In response to applicant's argument that: 
“The claimed invention is a technical solution to a technical problem of retrofitting legacy systems to perform new functions, e.g. the payment of funds between anonymized parties,”
the examiner respectfully disagrees.   There is nothing technical about this functionality.  As the claim stated, this is done by not tell the other who their counterparty is – “without identifying either of the first and second market participants to the other of the first and second market participants”.  

In response to applicant's argument that: 
“By creating the claimed long and short positions in an instrument, and then externally varying the associated market price thereof, the claimed exchanged is caused to collect and/or debit the appropriate funds to/from the participants to effect the necessary payment, without having to modify the function of the exchange, i.e., without having to identify the parties to each other in order for the payments to be made,”
the examiner respectfully disagrees.  Again, this is not technical.  It’s a business process – i.e. an abstract idea.

In response to applicant's argument that: 
“the current claims are integrated into a practical application of utilizing an external processor to cause existing/legacy trading and risk management 
the examiner respectfully disagrees.   The abstract idea of risk management by using credit default swap is carried out by generic computer.  It’s simply not patentable under 35 U.S.C. § 101.  As stated in the prior office action:
“This process is simply to collect money when due under the contractual term.  The process of automatically sending the money request or deducting from an escrow account or debiting some account or some other ways (the claims do not specified) is a business arrangement.  It is an abstract idea.”

In response to applicant's argument that: 
“the elements of hardware market interface that is configured to receive multiple requests from users' terminals and provide a contingency payment that could be triggered by an occurrence of a reference entity's credit event of, resulting in a premium payment in exchange for the contingency payment triggered,”
the examiner respectfully disagrees.   The hardware interface is part of generic computer.  The contingency payments, the triggers, the premium are all 

In response to applicant's argument that: 
“The interworking technical elements include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,”
the examiner respectfully disagrees.   The network is between the exchange and the market participants (buyer and seller) to send and receive orders and payments.   Again, the examiner has determined that this is generic computer used to carry out the abstract idea of creating business contract to mimic actual investments and adding an insurance policy when asked by customers.

In response to applicant's argument that: 
“This improves the default/credit event insurance mechanisms by providing a dynamic mechanism of calculating initial contract price - "specific usage of 
the examiner respectfully disagrees.   First, the examiner notes that the “computer processor is further configured to linearly increase” is subject to a 112 rejection.  See above.  Second, the “the claimed clocking device” is also subject to a 112 rejection.  See above.  Finally, this is a process for adjusting an asset price over time.  Having a clock to measure time is very normal. As stated in the prior office action:
“The applicant is explaining and expanding on the obvious.  E.g., processors usually have timing mechanism to operate properly.  The quoted mechanism describes pricing that includes the market value.  Again, the decision to price an asset in a particular (or complicated) way is a business decision.”

In response to applicant's argument that: 

the examiner respectfully disagrees.    Again, the examiner notes that the “the claimed clocking device” is subject to a 112 rejection.  See above.  The choice of using time as a variable in calculating a price is a subjective business decision.  That in itself is not patentable even if it is novel. 

In response to applicant's argument that: 
“This is not merely directed to pricing an asset but is instead directed to computer hardware based mechanism for varying a variable value over time to force a risk management system of an exchange to perform a function it does not normally do so as to implement the claimed credit default swap instrument among anonymized parties,”
the examiner respectfully disagrees.   Here, the computer is processing the information with time passage as a constant.  The “variable value” is not computer hardware generated, i.e. the computer is merely executing a 

In response to applicant's argument that: 
“The claims also recite a communications interface that is linked to the computer processor of the contract generator to a hardware communication link coupled to the match engine,”
the examiner respectfully disagrees.   Generic computers usually come with communications interface.

In response to applicant's argument that: 
“The claimed invention is a specific and practical application which improves upon the ability to implement credit default swap instruments in an anonymized legacy trading environment,”
the examiner respectfully disagrees.  Perhaps, the process in the applicant’s invention is different from the common way of pricing credit default swaps and, perhaps, not revealing the counterparty identities can be considered an improvement in the CDS market, this still does not change the 35 U.S.C. 101 analysis.  Even if an invention provides “advantages over the previous method,” it 

In response to applicant's argument that: 
“For step 2A as set forth in MPEP § 2106, Applicant submits that the claims are not abstract, but instead are directed to a novel improvement to a specific technology,”
the examiner respectfully disagrees.   As stated in the prior office action:
“This process is simply to collect money when due under the contractual term.  The process of automatically sending the money request or deducting from an escrow account or debiting some account or some other ways (the claims do not specified) is a business arrangement.  It is an abstract idea.”

In response to applicant's argument that: 
“the claims do not preempt the use of the abstract idea of organizing human activity but instead carve out a specific system/process and practical application for doing so,”
the examiner respectfully disagrees.   As stated in the prior office action:

Even if the claimed invention is not preemptive, the argument is still not found persuasive because preemption is but one of the factors in the 35 USC 101 analysis.   The preemption doctrine is a policy that shields the public against monopoly of ideas by individuals.  It is less effective as an applicant’s sword against patent prohibitions.  This is reflected by the Office’s guidance, which states “the absence of complete preemption does not guarantee that a claim is eligible.”  See the July 2015 Update.  
For example, if the applicant were to create a new mathematical equation that has never been seen before and is unlikely to be used in the future, it is still not patentable under 35 USC 101.  This reasoning is consistent with the Court’s teaching in Alice that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.  Essentially, the examiner must be vigilant against granting patents that could allow individuals to monopolize ideas.  Because the applicant’s claims could preempt a large part of financial risk protection, the claims must be rejected.”

In response to applicant's argument that: 
“claims are integrated into a practical Application… The claimed invention is a technical solution to a technical problem of retrofitting legacy systems to perform new functions, e.g. the payment of funds between anonymous parties. By creating the claimed long and short positions in an instrument, and then externally varying the associated market price thereof, the claimed exchange is caused to collect and/or debit the appropriate funds to/from the participants to effect the necessary payment, without having to modify the function of the exchange,”
the examiner respectfully disagrees.   As stated in the prior office action:
“Even under the new guidance, the claims are still not patent eligible under 35 USC§ 101 for the very reasons recited by the applicant in the above quote.  The applicant stated the claim presents a “practical application” because it “creating the claimed long and short positions in an instrument, and then externally varying the associated market price thereof, the claimed exchanged is caused to collect and/or debit the appropriate funds to/from the participants to effect the necessary payment, without having to modify the function of the exchange.”   

In response to applicant's argument that: 
“claims recite significantly more than the judicial exception… For example, claim 21 recites additional limitations that focus on addressing problems arising in the context of causing a match engine and an exchange to implement the payment requirements of a credit default instrument among anonymized parties. These limitations include: receiving, by a processor via an electronic communications network, a first request from a first market participant terminal for a first market participant to provide a contingency payment upon occurrence of a credit event of a reference entity and a second request from a second market participant terminal for a second market participant to provide a premium payment to the first market 
the examiner respectfully disagrees.   All the steps mentioned in the quote above that involved technical elements are just technical elements sending, receiving, and processing data.  These are the ordinary functions of generic computers. 

In response to applicant's argument that: 
“Should the Examiner disagree that Applicant's claims amount to "significantly more"… Examiner should properly address and support an assertion that the claims do not provide "something more," so as to address each and every element of Applicant's claim to show that the 
the examiner respectfully disagrees.  Under 35 USC 101, the level of required patentability examination is not “something more”; it is whether the claimed technical elements arise to something “significantly more”.   The examiner respectfully refers the applicant to the current analysis above on the abstract idea and generic computer determinations.

In response to applicant's argument that: 
“Applicant submits that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, as described below, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.  Again, the examiner respectfully refers the applicant to the current analysis above on the abstract idea and generic computer determinations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698